DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed2/22/22. Claims 1, 4, 8, 11, 15 and 18 were amended. Claims 1-21 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112(b): Applicant’s arguments, filed 2/22/22, with respect to claims 4-7, 11-14 and 18-21 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 112 (b) to claims 4-7, 11-14 and 18-21 have been withdrawn.

	Response to Arguments
In regard to Applicant’s argument that “respectfully submits that the pending claims are not directed to an abstract idea, a law of nature, or a natural phenomenon, because the claims are directed to a system for managing use of one or more regions in a vehicle for pickup or delivery. None of the claimed features constitute an abstract idea, a law of nature, or a natural phenomenon. Thus, the claims are not directed to a judicial exception”, (remarks, pg. 10-11).
Examiner respectfully disagrees, claims are recited towards organizing human activity, specifically managing interactions between individuals as the claims recite the delivery of orders to a vehicle and coordinating pickup for delivered order. Further the computing elements are merely apply it as the computational elements such as (processor, sensor, terminal, medium), presented in Independent Claims 1, 8 and 15.
In regards to Applicant’s argument that “Amended independent claim 1 recites, in part: "An information system configured to manage use of one or more regions in a vehicle for pickup or delivery, the vehicle not being a dedicated pickup or delivery vehicle, the vehicle being permitted to be used as a pickup-delivery destination of a pickup-delivery article, the one or more regions in the vehicle being a secure compartment within the vehicle." (Emphasis added.)  Amended independent claims 8 and 15 recite similar features. Applicant respectfully submits that Ferguson, Motoyama, Nitu, Hara, Matsumura and Snow, either individually or in combination, fail to disclose or suggest at least the aforementioned features recited in amended independent claims 1, 8 and 15”, (see Remarks, pg. 11-12).
Examiner respectfully disagrees, even though the amended limitation states the vehicle is “not” a dedicated vehicle for pickup or delivery. It is unclear whether it indeed is or isn’t dedicated vehicle for pickup or delivery, as " An information system configured to manage use of one or more regions in a vehicle for pickup or delivery, the vehicle not being a dedicated pickup or delivery vehicle, the vehicle being permitted to be used as a pickup-delivery destination of a pickup- delivery article, the one or more regions in the vehicle being a secure compartment within the vehicle, the information system comprising".  The emphasized portion of the preamble of independent claims 1, 8 and 15 states that a region of the vehicle is used for pickup/delivery, then following the comma states the vehicle is NOT dedicated for pickup/delivery, then once more after the next comma states vehicle is permitted to be used for pickup/delivery. It is unclear what is required for whether the vehicle is or isn’t permitted to be a designated vehicle for delivery. For examination purposes, Examiner will interpret the preamble as “use of one or more regions in a vehicle for pickup or delivery, the vehicle being permitted to be used as a pickup-delivery destination of a pickup- delivery article”

	
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 1, 8 and 15, the claim recites the limitation " An information system configured to manage use of one or more regions in a vehicle for pickup or delivery, the vehicle not being a dedicated pickup or delivery vehicle, the vehicle being permitted to be used as a pickup-delivery destination of a pickup- delivery article, the one or more regions in the vehicle being a secure compartment within the vehicle, the information system comprising".  The emphasized portion of the preamble of independent claims 1, 8 and 15 states that a region of the vehicle is used for pickup/delivery, then following the comma states the vehicle is NOT dedicated for pickup/delivery, then once more after the next comma states vehicle is permitted to be used for pickup/delivery. It is unclear how the vehicle cannot be a dedicated pick up or delivery vehicle when the function of the vehicle is to be used for articles to be picked up and/or delivered. Broadest reasonable interpretation of the term dedicate is to devote something to a particular purpose. The body of the claim requires a reservation for the use of one or more regions of the of the vehicle in order to provide a location for the pick 
Claims 2-7, 9-14, and 16-21 depend from claim 1, 8 and 15 respectively, discussed above and do not cure its deficiencies.
	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Step 1
 	Claims 1-7 are directed to a system; claims 8-14 are directed to a method (i.e., a process); claims 15-21 are directed to a storage medium (i.e., a machine). Therefore, claims 1-21 all fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Claims 1, 8 & 15 recite a system, method and recording medium for managing use of regions in a vehicle for pickup and deliveries. The limitations of accepting reservations for the use of the one or more regions for the pickup or delivery of the pickup-delivery article; acquiring detection information, the detection information being information about the placing state of the pickup-delivery article for the one or more regions; identifying an occupation time for the pickup-delivery article placed on the one or more regions, based on the detection information; and giving a notice of information to a reservation source of the reservation for the use for the pickup or delivery of the pickup-delivery article, the information being relevant to payment of a use charge calculated based on the occupation time are, under their broadest reasonable interpretation, considered an abstract idea such as a certain method of organizing human activity. 
The aforementioned limitations are directed towards delivery and pickup operations, which, given the broadest reasonable interpretation, may be interpreted as organizing human activity, managing interactions between individuals – in this case delivery and pickup relations. Therefore, the claims recite an abstract idea. 
Step 2A, Prong Two
See MPEP 2106.05(f)). The additional element of a sensor (configured to detect a placing state of the pickup-delivery article in the vehicle) does not add a meaningful limitations to the invention because sensor is recited at a high level of generality and performs insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application, and the claims are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception or insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception.
	As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: “apply it” (or an equivalent), or add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); or adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional elements of: processor, a sensor, a terminal, a recording medium and a program, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible.

Dependents claims 2-7, 9-14 & 16-21 are directed to the same abstract idea as independent claims 1, 8 & 15. Claims 2-7, 9-14 & 16-21 simply further define and specify the method in which the system works. Therefore dependent claims 2-7, 9-14 & 16-21 simply further narrow the abstract ideas recited in independent claims 1, 8 & 15.
The dependent claims do not cite any additional elements not already present or analyzed in the aforementioned independent claims. Therefore, dependent claims 2-7, 9-14 & 16-21, for the same reasons presented above for independent claims 1, 8 & 15, do not recite additional elements that integrate the abstract idea into a practical application and further do not recite significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson et al (US Patent Application Publication No. 2019/0130349 - hereinafter Ferguson) in view of Motoyama et al (US Patent Application Publication No. 2016/0027261 - hereinafter Motoyama).
Re. claim 1, Ferguson teaches:
An information system (See “system” in Abstract) configured to manage use of one or more regions (See P: 0062, “The mobile locker bank 114, according to particular embodiments, includes a plurality of lockers 124 of varying sizes (e.g., small, medium, large, etc.).”) in a vehicle (See “mobile locker bank” in Abstract) for pickup or delivery, the vehicle not being a dedicated pickup or delivery vehicle, and the vehicle being permitted to be used as a pickup-delivery destination of a pickup-delivery article, the one or more regions in the vehicle being a secure compartment within the vehicle (See Abstract: “A mobile locker bank can be automatically routed and travel to a location to facilitate pickup/delivery of parcels”) the information system comprising: 
a processor, (See P: 0002, “…at least one first computer processor;”) the processor being configured to accept a reservation for the use of the one or more regions for the pickup or delivery of the pickup-delivery article; (See P: 0090, For example, one or more users may reserve one or more lockers at the fixed locker bank for one or more items to be stored…”)
 acquire detection information, from a sensor configured to detect a placing state of the pickup-delivery article in the vehicle, (See P: 0090, “…sensors located within each of the lockers of the fixed locker bank that are configured to detect the presence of an item within the lockers.”)
 the detection information being information about the placing state of the pickup-delivery article for the one or more regions; (See P: 0090, “…sensors located within each of the lockers of the fixed locker bank that are configured to detect the presence of an item within the lockers.” & P: 0091: “Likewise, the locker is considered unoccupied when the same locker is opened a second time or a sensor provides data that the locker is empty.”)
a pre-determined occupation time for the article in one or more regions, and (See P: 0152, “For example, the automated pickup/delivery vehicle may be directly or 
give a notice of information to a terminal of a reservation source of the reservation for the use for the pickup or delivery of the pickup-delivery article, the information being relevant to payment of a use charge (See P: 0041, “In some embodiments, remote computing devices 118 may comprise a display component. The display component may provide visual feedback to a user…  In some cases, the display component may receive input from the user.” & See P: 0043, “In some cases, an app may access other features or apps associated with the customer, such as other features or apps on remote computing devices 118. Some non-exclusive examples of other features or apps may be… payment information, which may be used for processing delivery/pickup fees, such as a credit card, bank account, or virtual wallet, and the like.” & P: 0156: “Further, in some embodiments, method 800 may additionally comprise providing a notification to customers with parcels loaded into an automated pickup/delivery vehicle.”)
However Ferguson et al does not teach the following limitations: identify an occupation time for the pickup-delivery article placed on the one or more regions, based on the detection information; and payment of a use charge calculated based on the occupation time.
However with respect to the aforementioned limitations, Motoyama et al teaches an occupation time/time stamp for a detected package in a locker, (See P: 0246, “The message may also have a time stamp indicating the date / time that the locker sensor 1202 detected that the package was deposited in the 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson, to include an occupation time/time stamp for a detected package in a locker and reminders containing information on a usage charge fee calculated based on locker occupation time, as taught by Motoyama, in order to manage a delivery of a package to a digital locker and to manage a retrieval of the package from the digital locker. (Motoyama, P: 0002)

Re. claim 8,
Processing Method of claim 8 substantially mirrors the Information system of claim 1.

Re. claim 15,
Medium of claim 15 substantially mirrors the Information system of claim 1. Additionally, Ferguson teaches medium in ¶33.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson in view of Motoyama in view of Nitu et al (US Patent Application Publication No. 2015/0356801 - hereinafter Nitu).
Re. claim 2, Ferguson in view of Motoyama teaches information system according to claim 1.
Ferguson further teaches: 
The information system according to claim 1 (See rejection of claim 1),
A processor, (See rejection of claim 1)
to give a notice of information to the terminal of the reservation source, (See rejection of claim 1)
However Ferguson in view of Motoyama does not teach the following limitations: wherein the processor is configured to identify a remaining time before an end time of the reservation for the use, based on the occupation time, and to give a notice of information to the terminal of the reservation source, the information being relevant to the remaining time before the end time of the reservation for the use.
However with respect to the aforementioned limitations, Nitu teaches a notification of remaining time for a smart locker reservation, (See P: 0074, “As an example, the status information may provide for a duration of time that each securable device is being rented and an amount of time that remains for each rental…The users in the queue using the mobile kiosk may be communicated with status updates, notifications, and, optionally, a time remaining for each of the securable devices.”)


Re. claim 9,
Processing Method of claim 9 substantially mirrors the Information system of claim 2.

Re. claim 16,
Medium of claim 16 substantially mirrors the Information system of claim 2. Additionally, Ferguson teaches medium in ¶33.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson in view of Motoyama in view of Hara et al (KR 2004/0027031- hereinafter Hara).
Re. claim 3, Ferguson in view of Motoyama teaches information system according to claim 1.
Ferguson further teaches:
The information system according to claim 1 (See rejection of claim 1), wherein: 
the processor is configured to acquire a schedule of use of the vehicle, from a terminal of a possessor of the vehicle; (See P: 0044, “In some embodiments, environment 100 may include mobile computing device 116, an example of which may be a hand-held device carried by a delivery service provider. …Mobile computing device 116 may be capable of collecting information and communicating to other components of environment 100.” & P: 0043, “Some non-exclusive examples of other features or apps may be a customer's contacts list; an electronic calendar…a delivery/pickup may be altered based on information received from these features or apps. For example, an unmanned delivery may be scheduled to a customer's home…” & P: 0042, “Environment 100 may sometimes include virtual assistant… other computing devices that may be characterized as part of the “Internet of Things” (IoT) that are accessible to communications network 102. Using communications network 102, these IoT devices may communicate with components of environment 100 to send and receive information.” The examiner is interpreting the information collected as scheduled delivery data from a customer’s calendar utilized to determine a scheduled delivery for a vehicle.)
Motoyama teaches increasing the usage charge fee calculated based on locker occupation time if it is longer that a specific time. (See P: 0131, “Disseminating the reminders allows a delivery system to increase the utilization of the compartments. In some situations, a seller and/or a buyer may be charged fees if they let a package remain in the locker compartment longer than a specified time...)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson, to include 
However Ferguson in view of Motoyama does not teach the following limitations: the processor is configured to increase the use charge calculated based on the occupation time, at a predetermined rate, when the reservation for the use falls within a period during which the vehicle is scheduled to be used. 
However with respect to the aforementioned limitations, Hara teaches a predetermined fee/rate for locker utilization. (See P: 0024-25, “…calculated and determination means for performing predetermined determination, based on the judgment that charged to the above the charge of the locker delivery company charges to provide a locker system characterized in that it comprises a billing method…as the charge to the set number of times, a contract between the locker control center and the delivery company wherein the charge delivery bill the supplier, when the determination of the use number of times by the determining means is determined as above set number of times, it is desirable for the delivery company unless the rate charged for use over the set number of times.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson in view of Motoyama, to include a predetermined fee/rate for locker utilization, as taught by Hara, in order to allow shipment delivery when a user is absent. (Hara, P: 0018)
Re. claim 10,
Processing Method of claim 10 substantially mirrors the Information system of claim 3.

Re. claim 17,
Medium of claim 17 substantially mirrors the Information system of claim 3. Additionally, Ferguson teaches medium in ¶33.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson in view of Motoyama in view of Matsumura et al (JP 4268008 - hereinafter Matsumura).
Re. claim 4, Ferguson in view of Motoyama teaches information system according to claim 1.
Ferguson further teaches: 
The information system according to claim 1 (See rejection of claim 1), 
Ferguson teaches locker bank tracking and location information updating. (See P: 0114-0115, “When the driver arrives to remove the mobile locker bank, the driver may notify the system that the mobile locker bank is being moved. The drive may notify the system using a mobile computing device… and update information (e.g., tracking information) associated with the item to include new location information as to where the mobile locker bank will be located.”)
However Ferguson does not teach, Matsumara teaches:
the processor is configured to detect movement of the vehicle, based on change in position information about the vehicle in connection with time elapsed between a time when the pickup-delivery article is placed on the one or more regions and completion of the receiving of the pickup-delivery article; and 
the processor is configured to reduce, the use charge, calculated based on the occupation time, by some or all of the use charge, when the processor detects the movement of the vehicle in a state where the pickup-delivery article is placed on the one or more regions.
Matsumura ¶19 teaches “…cost simulation is performed in consideration of inventory data, production plan data, vehicle data…” & ¶22-¶25, “the delivery plan creation system refers to the delivery charge data and determines the delivery charge of each package based on the determined delivery date…. Specifically, as the interval between the order receiving date and the delivery date increases, the delivery plan creation system applies a higher discount rate to the delivery fee and determines the delivery fee for each package… 10% of the delivery fee is discounted if the delivery is made within 3 days from the order, and 20% of the delivery fee is delivered if the delivery is made between 3 and 7 days after the order.”) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson in view of Motoyama, to include detecting and measuring vehicle movement over time period, and reducing calculated charge based on the timeliness of the vehicle’s arrival, as taught by Matsumura, in order to deliver a package based on a determined delivery schedule. (Matsumura, P: 0003)
	
Claim 5, Ferguson et al in view of Motoyama et al in view of Matsumura et al teaches the limitations of claim 4, Ferguson et al in view of Motoyama and further in view of Matsumura further teaches:
The information system according to claim 4 (See rejection of claim 4), wherein the processor is configured to give a notice of the position information about the vehicle, to the terminal of the reservation source, when the processor detects the movement of the vehicle in the state where the pickup-delivery article is placed on the one or more regions. (See P: 0114-0115, “When the driver arrives to remove the mobile locker bank, the driver may notify the system that the mobile locker bank is being moved…. and update information (e.g., tracking information) associated with the item to include new location information as to where the mobile locker bank will be located.” & See P: 0156, “In some embodiments, the notifications may be provided to customers through an application, app, SMS, MMS, an IoT device, remote computing device 118, a virtual assistant 111, and/or any other suitable means. The notification may present information relevant to the customer. For example, the notification may present various pickup/delivery locations an automated pickup/delivery vehicle may be currently located, headed toward, and/or routed to.”)

Re. claim 11,
Processing Method of claim 11 substantially mirrors the Information system of claim 4.

Re. claim 12,


Re. claim 18,
Medium of claim 18 substantially mirrors the Information system of claim 5. Additionally, Ferguson teaches medium in ¶33.

Re. claim 19,
Medium of claim 19 substantially mirrors the Information system of claim 5. Additionally, Ferguson teaches medium in ¶33.

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson in view of Motoyama in view of Snow et al (US Patent Application Publication No. 20160203543 - hereinafter Snow).
Re. claim 6, Ferguson in view of Motoyama teaches information system according to claim 1.
Ferguson further teaches: 
The information system according to claim 1 (See rejection of claim 1), 
the processor is configured to acquire position information from the terminal of the reservation source; (See P: 0154, “For example, some embodiments may detect the proximity of customers… In some embodiments, customers may be detected by location information provided by a user device.”)
A required time to collect the pickup-delivery article based on position of consumer. (See P: 0152, “…in some embodiments, pickup/delivery at a pickup/delivery 
Position information acquired from vehicle and customer device (See rejection of claim 4 and 5)
Pickup location determination based on parking. (See P: 0122, “In an embodiment of block 802, the pickup/delivery location may be based on the density of parking locations.”)
give a notice of an expected amount of the use charge, to the terminal of the reservation source, the expected amount of the use charge being calculated based on the required time. (See P: 0156-0157, “The notification may present information relevant to the customer…Additionally, in embodiments the notification may present an estimated range for unmanned vehicle pick/delivery, no-fly zones that may interfere with unmanned aerial vehicle pickup/delivery, any applicable charges associated with unmanned vehicle pickup/delivery, and the like.”)
However Ferguson et in view of Motoyama does not teach the following limitations: the processor is configured to calculate a required time to collect the pickup-delivery article, based on a parking position of the vehicle and the position information acquired from the terminal of the reservation source, in a state where the pickup-delivery article is placed on the one or more regions; 
However with respect to the aforementioned limitations, Snow teaches pickup time calculation based on parking position. (See P: 0077, “One embodiment may employ “runners” who are assigned to take an assembled order to the consumer's vehicle which may be parked in a designated order pickup spot in the parking lot. The average time for a runner to take an order from the check out or other location within the retail environment to the parked consumer vehicle may also be calculated and used when providing an accurate pickup time to a consumer.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson in view of Motoyama, to include pickup time calculation based on parking position, as taught by Snow, in order to providing an accurate, timely and precise pickup time for a product order. (Snow, Abstract)

Regarding Claim 7, Ferguson in view of Motoyama in view of Snow teaches the limitations of claim 6, Ferguson further teaches:
The information system according to claim 6 (See rejection of claim 6), wherein: 
the processor is configured to estimate an expected collection hour for the pickup-delivery article placed on the one or more regions, based on the required time;
(See P: 0152-0154, “…in some embodiments, pickup/delivery at a pickup/delivery location may be facilitated for a length of time. The length of time may be and/or scheduled.)
 and the processor is configured to give a notice of the expected collection hour, to a terminal of a possessor of the vehicle. (See P: 0154 “In some embodiments, a notification may be provided to the user device or the mobile locker bank computer that departure from the pickup/delivery location is imminent, approaching, and/or scheduled.”)

Re. claim 13,
Processing Method of claim 13 substantially mirrors the Information system of claim 6.

Re. claim 14,
Processing Method of claim 14 substantially mirrors the Information system of claim 7.

Re. claim 20,
Medium of claim 20 substantially mirrors the Information system of claim 6. Additionally, Ferguson teaches medium in ¶33.

Re. claim 21,
Medium of claim 21 substantially mirrors the Information system of claim 7. Additionally, Ferguson teaches medium in ¶33.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.N.E./Examiner, Art Unit 3628           

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628